Title: To Thomas Jefferson from Thomas Munroe, 5 April 1804
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir,
            Washington 5th April 1804
          
          I have the honor of enclosing for your signature a requisition for the payment of the Interest due 1t. Instant to the State of Maryland on the Loan of $200,000 to the City.—
          I very reluctantly trouble you with any thing concerning City matters during your absence but Mr Barry is so importunate for the removal of the old buildings which were lately occupied by Mrs Fenwick the mother of Mr Danl Carroll of Dud, & which were valued at so much more than it is supposed they were worth, or than our funds enable us to pay, that I pray, Sir, you will be pleased to give me directions on the subject.
          Mr Barry says these buildings (being in the street) are great nuisances, put him to much inconvenience and prevent the improvement of his adjacent Lots which he wishes to do immediately, and that according to the Deeds of Trust it has become necessary to remove them, upon which principle Mr. Carroll claims immediate payment of the Amt of the valuation to wit $1700. especially if removal is ordered—You may recollect, Sir, that Mr. Masons Opinion was in favor of payt being made to Mr Carroll long since—The valuation is certainly four or five times as much as the buildings would sell for, and Mr Duncanson (one of the Appraisers) tells me it was rather an ex-parte valuation, and that they did not know of the provision in the deeds of Trust respecting the removal of houses in the streets or that the Appraisement would not have been so high as it is—.
          I have forwarded Mr. Latrobes plans & letters to Monticello by the last & present mails—.
          I have the Honor to be with the most respectful Consideration Sir Yr mo Obt humble Servt
          
            Thomas Munroe
          
        